United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2908
                                     ___________

Peggy Kimzey,                             *
                                          *
             Plaintiff - Appellee,        *   Appeal from the United States
                                          *   District Court for the
      v.                                  *   Western District of Missouri
                                          *
Wal-Mart Stores, Inc.,                    *   [UNPUBLISHED]
                                          *
             Defendant - Appellant.       *
                                          *

                                     ___________

                              Submitted: September 2, 1997
                                  Filed: September 16, 1997
                                   ___________

Before Fagg, Heaney, and Murphy, Circuit Judges.
                                ___________

PER CURIAM.

       In this appeal Wal-Mart Stores, Inc. objects to a recent award of attorney fees
and interest by the district court. After a jury verdict in June of 1995 in Peggy
Kimzey's favor on her discrimination claims, she was awarded attorney fees, costs, and
interest in the amount of $84,525.22. In making that award the district court rejected
her request for a 20 percent enhancement in the lodestar figure. Judgment was entered
on the award on December 8, 1995, and Kimzey took no appeal from it. After the
appeal on the liability issues was resolved earlier this year, Kimzey filed a motion in
the district court to "clarify" its fees award. The district court then issued an order
enhancing the lodestar used in the original fee award by 20 percent and granting
postjudgment interest on that award from the date of the jury verdict on liability, June
29, 1995. Wal-Mart appealed, arguing that the enhancement is too late and that interest
should run from the date of the judgment, rather than the verdict.

       After carefully considering the arguments presented by the parties, we conclude
that the court erred in attempting at this late date to increase the fees for the same work
that was the subject of the original award and that the postjudgment interest on the fees
award should be calculated from the date judgment was entered, which was December
8, 1995. See 28 U.S.C. § 1961(a); Jenkins by Agyei v. State of Missouri, 931 F.2d
1273, 1277 (8th Cir. 1991). Since Kimzey has not prevailed on this appeal, her request
for fees and costs is denied. Accordingly, the 20 percent enhancement of the attorney
fees in the trial court is reversed, and the matter is remanded for recalculation of the
postjudgment interest from the date of the entry of judgment.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                           -2-